McMurray, Chief Judge.
Plaintiff Curtis J. Brown brought suit against defendant Gay-lord’s National Corporation seeking damages for false imprisonment. On September 23, 1983, defendant was served with summons and a copy of the complaint. No answer was filed by defendant. On December 5, 1983, defendant made a motion to open the default. Following a hearing, the trial court denied the motion to open default. In so ruling, the trial court declared that “the case may proceed to trial for the plaintiff to introduce evidence and establish the amount of damages ...” This appeal followed. Defendant did not obtain a certificate of immediate review and consequently did not follow the interlocutory appeal procedure. Plaintiff filed a motion to dismiss the appeal in this court. Held:
Relying upon Shannon Co. v. Heneveld, 235 Ga. 635 (221 SE2d 200), and Cox v. Farmers Bank, 151 Ga. App. 64 (258 SE2d 731), defendant contends the appeal should not be dismissed. In Heneveld, a final judgment was entered against the defendant. Thereafter, defendant’s motion to set aside the default judgment was denied. In Cox, this court dismissed an appeal following the denial of a motion to open default on the ground that it was a “multiparty case.” A review of the order entered in Cox demonstrates that upon the denial of Cox’s motion to open default, a default judgment was entered against him. Unlike the cases cited by the defendant, the record in the case before us fails to reflect that a default judgment was entered against *887the defendant. It is clear that the case sub judice is still pending in the trial court in order to determine the amount of damages. Accordingly, the appeal is premature and it must be dismissed. Black v. Sturdivant, 131 Ga. App. 698 (206 SE2d 526). Compare Farr v. Farr, 120 Ga. App. 762 (2) (172 SE2d 158).
Decided November 19, 1984
Rehearing denied December 5, 1984
Richard B. Eason, Jr., for appellant.
Thomas L. Thompson, Jr., Carolyn J. Kennedy, for appellee.

Appeal dismissed.


Deen, P. J., and Sognier, J., concur.